In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-13-00284-CV
                            ____________________

                        KELLY McCLANE, Appellant

                                       V.

             NEW CANEY OAKS APARTMENTS, Appellee
_________________________________________________ ______________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                     Trial Cause No. 13-27046-CV
___________________________________________________ _____________

                                   OPINION

      Kelly McClane appeals a judgment in favor of New Caney Oaks Apartments

in a forcible detainer suit. McClane is a tenant at New Caney Oaks, a federally-

subsidized apartment complex, where she lives with her two children. She signed a

one-year lease. McClane received a “7 Day Vacate Lease Termination Notice for

Non-Payment of Rent.”

      New Caney Oaks filed its petition for eviction in the Montgomery County

Justice Court, and requested $866 in rent and “all rents accruing through date of

                                       1
judgment.” The justice of the peace signed a default judgment against McClane for

past rent. The judgment stated that she had five days to vacate the apartment or

appeal the judgment. McClane filed her appeal the next day.

      When an appeal from a justice court to a county court is perfected in a

forcible detainer suit for nonpayment of rent, the county clerk dockets the cause,

“and the trial shall be de novo.” Tex. R. Civ. P. 751.1 The justice court files the

papers and the transcript of justice court proceedings, and any money in the justice

court registry, with the clerk of the county court. See id. The county clerk then

notifies the parties of the “date of receipt of the transcript and the docket number of

the cause[,]” and notifies the defendant of the “necessity for filing a written answer

in the county court when the defendant has pleaded orally in the justice court.” Id.

      The trial in county court at law was set for May 20, 2013, and then reset for

May 21. A visiting judge called the case. The property manager identified herself

as the person representing New Caney Oaks. McClane did not appear. Based on

McClane’s failure to appear, the court orally “dismiss[ed] the case for

nonappearance.”




      1
        The former rules governed this case. The Texas Supreme Court
subsequently adopted new Rules of Civil Procedure governing practice in justice
courts.
                                          2
        According to McClane, she had called the court and explained that she could

not be at court on May 21 because she had a medical appointment. McClane claims

the person she spoke to informed her that a new notice with a different trial date

would be mailed. McClane received a notice that trial would be held on June 14,

2013.

        On that date, the case was again called for trial. McClane did not appear. No

attorney appeared on behalf of New Caney Oaks. The property manager

announced her presence, and stated on the record the amount of unpaid rent. That

day the court signed a judgment granting possession of the property to New Caney

Oaks. McClane was ordered to vacate the property within ten days, and to pay the

rent the court calculated based on the property manager’s presentation.

        McClane asserts that on June 14 she searched for a parking space as she

drove around the courthouse. Her health made it difficult for her to get to the

courtroom, and she arrived after the trial had ended. With the assistance of counsel,

she filed a motion for new trial, and later an amended motion. She argued that her

failure to appear was not intentional but was an accident. She alleged that New

Caney Oaks failed to comply with the lease terms, with section 24.005 of the

Texas Property Code, and with federal housing regulations. Denying her motion,

the trial court noted on the order that McClane had missed two trial settings.

                                          3
      McClane filed a second motion for new trial, which the trial court denied by

written order. Included in the order are the following findings:

      1. This Court finds that at the time of the first trial in this matter the
         judge did not have an order of appointment to sit for [the] County
         Court at Law Number Two;
      2. This Court finds that the judge sitting at the time of the first trial
         dismissed the Defendant’s appeal in favor of the original JP
         Court’s judgment; and
      3. This Court finds that new trial was granted on its own motion in
         the interest of justice to correct the situations detailed above.

McClane’s motions for new trial were supported by exhibits and an affidavit.

                               MOOTNESS RESPONSE

      New Caney Oaks argues the appeal is moot because McClane’s lease term

has expired. See Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d
782, 787 (Tex. 2006) (issue of possession in forcible detainer action). The lease

has a hold-over provision, and McClane claims the notice to vacate was

inadequate. See Barnes v. Stone Way Ltd. P’ship, 330 S.W.3d 925, 927-28 (Tex.

App.—Beaumont 2011, no pet.). Unlike the tenant in Marshall, McClane has not

vacated the apartment, and she has superseded the judgment. See Tex. Prop. Code

Ann. § 24.007 (West Supp. 2012); Tex. R. App. P. 24.1; see also Marshall, 198
S.W.3d at 784. She claims a continuing right to possession. The issue of proper

termination of the lease is disputed. The trial court ordered McClane to pay money

damages, and McClane challenges the judgment. See Barnes, 330 S.W.3d at 926-
                                          4
29; see also Cavazos v. San Antonio Hous. Auth., No. 04-09-00659-CV, 2010 Tex.

App. LEXIS 5453, at **5-7 (Tex. App.—San Antonio July 14, 2010, no pet.)

(mem. op.) (Trial court ordered tenant to pay unpaid rent.). Because the parties’

controversy continues and the case is not moot, we will address appellant’s issues.

                               THE FINAL JUDGMENT

      McClane argues that the June 14 final judgment is a nullity, because a

judgment dismissing the case was orally rendered on May 21 and no order

reinstating the case was signed prior to June 14. The date an order or judgment is

signed determines the beginning of the court’s plenary power to grant a new trial

or to vacate an order of dismissal. See Tex. R. Civ. P. 306a(1). The county court at

law had jurisdiction over the matter until thirty days after a final written order

disposed of the case. See id.; Tex. R. Civ. P. 329b(d). No written order of dismissal

was signed after the first trial setting. No final order or judgment was signed until

June 14. The trial court had jurisdiction over the matter at that time. See Tex. R.

Civ. P. 306a, 329b. Issue one is overruled.

                        THE AUTHORIZED REPRESENTATIVE

      McClane maintains that the trial court erred in allowing New Caney Oaks, a

corporation, to be represented by a non-attorney at trial. She argues that “[w]hen a

non-attorney purports to represent a corporation in a legal proceeding, the non-

                                         5
attorney’s acts have no effect and are void.” We understand this issue as including

a challenge to the legal sufficiency of the proof at trial, because McClane argues

we should treat the non-attorney’s acts in this context as having no effect. See Tex.

R. App. P. 33.1(d).

      A forcible detainer action is governed by discrete provisions in the Texas

Property Code and Rules of Civil Procedure. See Tex. Prop. Code Ann. §§ 24.001-

.011 (West 2000 & Supp. 2012); Tex. R. Civ. P. 738-55. The action is intended to

be a summary, speedy, and inexpensive remedy for resolving a dispute over “who

is entitled to possession of the premises.” See McGlothlin v. Kliebert, 672 S.W.2d
231, 232 (Tex. 1984). The only issue to be determined is the right to actual

possession. Tex. R. Civ. P. 746. But a claim for rent may be brought with the

action. Tex. R. Civ. P. 738.

      Under the Rules and the Property Code, a party may be represented by an

“authorized agent” in justice court in a forcible detainer suit “for non-payment of

rent or holding over beyond the rental terms[.]” See Tex. R. Civ. P. 747a

(“authorized agents”); see also Tex. R. Civ. P. 739 (“authorized agent”); Tex.

Prop. Code Ann. § 24.011 (West 2000) (“authorized agents, who need not be

attorneys”). The written sworn complaint must be filed by “the party aggrieved or

his authorized agent[.]” See Tex. R. Civ. P. 739. The authorized agent must be an

                                         6
individual, not a business entity. See Tex. Att’y Gen. Op. No. JM-451 (1986). The

law anticipates that the business’s authorized agent, if not a licensed attorney, will

be a property manager or someone similarly involved with the property, so that the

individual has knowledge sufficient to sign an oath that the allegations in the

complaint are true. See id.; Tex. R. Civ. P. 739, 741. No written answer was filed

in the justice court before the judgment, and the authority of the property manager

to represent New Caney Oaks was not attacked by McClane in the justice court.

See generally Holloway v. Paul O. Simms Co., 32 S.W.2d 672, 673-74 (Tex. Civ.

App.—Austin 1930, no writ) (affidavit sufficient “where no attack is made upon

the authority of the agent” in justice court). We conclude the property manager was

an authorized agent for the purpose of signing the sworn complaint.

      In a forcible detainer action, Rule 753 provides that when no answer is filed

in the justice court and no answer is filed within eight days after the transcript is

filed in the county court at law, the allegations of the sworn complaint “may be

taken as admitted[,]” and a default judgment may be signed. See Tex. R. Civ. P.

753. No trial is necessary unless the allegations are insufficient to support a

judgment. See Cunningham v. Anglin, No. 05-10-01023-CV, 2011 Tex. App.

LEXIS 6385, at **5-6 (Tex. App.—Dallas Aug. 12, 2011, no pet.) (mem. op.).




                                          7
Essentially, Rule 753 treats the sworn complaint filed in the justice court as the

initial pleading in the county court at law.

      New Caney Oaks argues that McClane was in default because she failed to

file a written answer in the county court at law. The record does not include a

notice from the clerk to McClane of the necessity for filing a written answer in the

county court at law. See Tex. R. Civ. P. 751. McClane filed an affidavit of inability

to pay costs and a request to appeal in the justice court. The Supreme Court has

held that a “pauper’s affidavit” in a forcible detainer case suffices as a pro se

answer entitling a defendant to notice of a hearing. See Hughes v. Habitat

Apartments, 860 S.W.2d 872, 872-73 (Tex. 1993); see also Brown v. Apex Realty,

349 S.W.3d 162 (Tex. App.—Dallas 2011, pet. denied) (“Both an appeal bond

filed pursuant to rule 749 and a pauper’s affidavit filed pursuant to rule 749a

operate as an answer.”). McClane’s affidavit of inability to pay costs included a

hand-written note explaining her medical difficulties, and also stating: “However I

had the money that was owed. She told me to hold on to everything and not to

bother coming to court, that it would end up costing me an extra fee if I came to

court.” We conclude the affidavit suffices as a written answer. See Hughes, 860
S.W.2d at 872-73.




                                           8
      Despite notice of the trial setting, McClane failed to appear at trial. But a

post-answer “default” is not an abandonment of the answer, nor is it an admission

of any of the issues controverted by the answer. Stoner v. Thompson, 578 S.W.2d
679, 682 (Tex. 1979). New Caney Oaks was required to offer evidence to prove the

case as in a judgment upon a trial. Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d
922, 930 (Tex. 2009); Bradley Motors, Inc. v. Mackey, 878 S.W.2d 140, 141 (Tex.

1994).

      The property manager could not represent the corporation at the trial in the

county court at law. See L’Arte de la Mode, Inc. v. Nieman Marcus Grp., 395
S.W.3d 291, 295 (Tex. App.—Dallas 2013, no pet.) (“The representative could not

have . . . presented a case[.]”); Custom-Crete, Inc. v. K-Bar Servs., Inc., 82 S.W.3d
655, 659 (Tex. App.—San Antonio 2002, no pet.). A corporation is not authorized

to practice law. Unauthorized Practice of Law Comm. v. Am. Home Assurance Co.,

261 S.W.3d 24, 33 (Tex. 2008). The Supreme Court explained:

      [T]he Court has exclusive authority to adopt rules governing
      admission to the practice of law in Texas. Those rules permit only
      individuals meeting specified qualifications to practice law. Entities . . .
      are excluded.

Id. (footnotes omitted). And although Texas Rule of Civil Procedure 7 provides

that “[a]ny party to a suit may appear and prosecute or defend his rights therein,

either in person or by an attorney of the court[,]” the Rule does not permit a
                                           9
corporation to appear through an agent who is not a licensed attorney. See Dell

Dev. Corp. v. Best Indus. Unif. Supply Co., 743 S.W.2d 302, 303 (Tex. App.—

Houston [14th Dist.] 1987, writ denied); see also Elec. Data Sys. Corp. v. Tyson,

862 S.W.2d 728, 737 (Tex. App.—Dallas 1993) (orig. proceeding) (“[O]nly a

licensed attorney can appear and represent a corporation.”).

      The Property Code includes a provision permitting, under certain

circumstances, a party to “be represented by their authorized agents, who need not

be attorneys[,]” in a county court hearing based on a sworn motion that a tenant

failed to pay rent ordered by the justice court to be paid during the appeal of the

eviction. See Tex. Prop. Code Ann. § 24.0054(a-4),(e) (West Supp. 2012); see also

Tex. Prop. Code Ann. § 24.0053 (West Supp. 2012). But the justice court’s

judgment in this case did not provide for a monthly amount of rent to be paid

during the pendency of the appeal, a requirement of section 24.0053(a). And even

had the justice court’s judgment contained the required payment information, New

Caney Oaks did not file a sworn motion in the county court at law “that the tenant

failed to pay rent as required.” See Tex. Prop. Code Ann. § 24.0054(a-4). New

Caney Oaks did not follow the procedures outlined in sections 24.0053 and

24.0054 of the Texas Property Code. See also Tex. R. Civ. P. 749b(3) (writ of

restitution). Instead, New Caney Oaks sought and obtained a judgment against

                                        10
McClane that was based on the sworn complaint filed in justice court by the

property manager and on the presentation of the case by the property manager at

trial in the county court at law.

      Although, as the Supreme Court has explained, “[g]enerally a corporation

may be represented only by a licensed attorney[,]” whether a non-lawyer’s act for

the corporation nevertheless may be given effect depends on whether the act is like

“the specific ministerial task of depositing cash with a clerk in lieu of a cost bond”

that the Supreme Court gave effect in Kunstoplast. See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996); compare L’Arte de la

Mode, Inc., 395 S.W.3d at 295 (The non-attorney corporate representative could

not have objected to evidence, cross-examined witnesses, presented a case, or

presented argument to the trier of fact.); Kelly v. Hinson, 387 S.W.3d 906, 912

(Tex. App.—Fort Worth 2012, pet. denied); Computize, Inc. v. NHS Commc’ns

Grp., Inc., 992 S.W.2d 608, 612-13 (Tex. App.—Texarkana 1999, no pet.). The

presentation of a claim at trial is not, however, a mere ministerial act. See L’Arte

de la Mode, Inc., 395 S.W.3d at 295; Computize, Inc., 992 S.W.2d at 612 (“[A]

response to a motion for summary judgment is not a ministerial act.”). If a court

gives any effect to the property manager’s presentation, the unlicensed practice of

law would be permitted. And evidence is legally insufficient when the court is

                                         11
barred by rules of law from giving weight to the only evidence offered to prove a

vital fact. See Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 903 (Tex.

2004). We hold that the property manager’s presentation of the claim in the county

court of law had no legal effect. That is, her testimony under the circumstances is

legally insufficient evidence to support the judgment. On this record, therefore, the

county court at law’s judgment cannot be sustained.

      Normally, an appellate court renders judgment when the evidence is legally

insufficient to support the trial court’s judgment following a trial on the merits. See

Guevara v. Ferrer, 247 S.W.3d 662, 670 (Tex. 2007). In this case though, the trial

court entered a judgment on the pleadings when neither party properly appeared.

See Custom-Crete, Inc., 82 S.W.3d at 659 (The non-attorney representative’s

presence does not amount to an appearance at trial by the corporation.). The case

has not been fully developed. See Dolgencorp, 288 S.W.3d at 930. In Dolgencorp,

the Supreme Court explained that the appropriate remedy is a new trial when there

is legally insufficient evidence to support a post-answer default judgment. Id. A

new trial is required here. Appellant’s issue two is sustained.

                                     CRADDOCK

      McClane argues she is entitled to a new trial under the standard in Craddock

v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex. 1939); see also Ivy v.

                                          12
Carrell, 407 S.W.2d 212, 213-14 (Tex. 1966). She argues her failure to appear at

trial was not intentional or the result of conscious indifference, but was the result

of an accident or mistake. McClane provided an affidavit explaining her physical

condition and why she was eight minutes late for the trial setting. She was

impaired by the side-effects of chemotherapy. New Caney Oaks did not controvert

her proof. See Barnes, 330 S.W.3d at 928. McClane also argues that she did not

receive adequate notice of termination, and that New Caney Oaks failed to comply

with the lease requirements to terminate the tenancy. See Kennedy v. Andover

Place Apartments, 203 S.W.3d 495, 498 (Tex. App—Houston [14th Dist.] 2006,

no pet.) (Section 24.005 provides that if a lease contains a provision granting an

opportunity to respond, a notice to vacate may not be given until that period has

expired.). Finally, she notes that New Caney Oaks did not contest the assertion in

her motion for new trial that a new trial would not injure New Caney Oaks. See

Cliff v. Huggins, 724 S.W.2d 778, 779 (Tex. 1987). Because her argument under

Craddock would not result in greater relief than the new trial afforded by our

resolution of issue two, however, we need not address appellant’s issue three.

      The trial court’s judgment is reversed. The cause is remanded for a new trial.




                                         13
      REVERSED AND REMANDED.


                                            ____________________________
                                                  DAVID GAULTNEY
                                                        Justice
Submitted on September 13, 2013
Delivered on October 31, 2013

Before Gaultney, Kreger, and Horton, JJ.




                                       14